On Appellant’s Motion for Rehearing. .
Courts of Civil Appeals are directed by article 1856, R.S.1925, where a judgment of the court below shall be reversed, to proceed to render such judgment as the court below should have rendered, except when it is necessary that some matter of fact be ascertained or the damage to be assessed or the matter to be decreed be uncertain. In the instant case, when the court below rendered judgment, it should have given judgment in favor of the association and against the Humble Company for the unpaid portions of premiums totaling the principal sum of $12,943.54, together with interest on each such unpaid portion of premium at the rate of 6 per cent, per an-num from the date the Humble Company failed to pay same to the day of judgment, to w.it, to January 3, 1935; and the cottrt below should have provided in said judgment that the amount thereof, principal and interest, should bear interest from and after said date at the rate of 6 per cent, per annum. We accordingly directed the clerk of this court to enter judgment here, on January 21, 1937, the effective date of our judgment reversing and rendering the judgment of the court below, which the court below should have rendered on January 3, 1935. But the association has requested that the judgment rendered here on January 21, 1937, be for such principal and interest only as the court below should have rendered, had .it rendered judgment herein on the date this court rendered judgment, to wit, January 21, 1937. In other words, the association doubts its rights to a judgment that will have the effect of giving it interest on interest from January 3, 1935, to January 21, 1937. On the strength of the association’s waiver, we accordingly direct the clerk to calculate the interest on the unpaid portion of each such premium from the date it appears same should have been paid, until January '21, 1937, and add the interest so calculated to said principal, and provide in said judgment that such sum shall bear interest from and after January 21, 1937, at the rate of 6 per cent per annum.